Citation Nr: 0940029	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  07-06 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating higher than 70 percent for 
posttraumatic stress disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Mrs. [redacted]


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 1965 to April 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in September 2006, of a 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
a rating decision in July 2009, the RO increased the rating 
for posttraumatic stress disorder to 70 percent, effective 
July 31, 2006, the date the Veteran's claim was received.  
The RO also granted a total disability rating for 
compensation based on individual unemployability and the 
claim is no longer in appellate status.  

In June 2008, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the Veteran's file. 

In November 2008, the Board remanded the claim for further 
development.  As the requested development has been 
completed, no further action to ensure compliance with the 
remand directive is required.  Stegall v. West, 11 Vet. App. 
268 (1998).


FINDING OF FACT

Posttraumatic stress disorder is manifested by a disability 
picture that equates to occupational and social impairment 
with deficiencies in most areas, and the symptoms associated 
with the diagnosis of post-traumatic stress disorder under 
DSM-IV by themselves or combined with the other symptoms do 
not equate to total occupational and social impairment due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives; own occupation, or own name.


CONCLUSION OF LAW

The criteria for a rating higher than 70 percent for 
posttraumatic stress disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2008).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).



In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
employment.  Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 
2835434 (Fed. Cir. Sept. 4, 2009) (interpreting 38 U.S.C.A. 
§ 5103(a) as requiring generic claim-specific notice and 
rejecting veteran-specific notice as to effect on daily life 
and as to the assigned or a cross-referenced Diagnostic Code 
under which the disability is rated). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided post-adjudication VCAA notice by letters, 
dated in September 2006 and in May 2008.  The notice included 
the type of evidence needed to substantiate the claim for 
increase, namely, evidence that the disability had increased 
in severity and the effect that worsening has on the 
claimant's employment.  

Additionally, the Veteran was notified that VA would obtain 
VA records and records of other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records.  The notice included 
the provisions for the effective date of a claim and for the 
degree of disability assignable for the claim.  

As for content of the VCAA notice, the documents complied 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
a claim and the relative duties of VA and the claimant to 
obtain evidence); of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of 
the elements of the claim); and of Vazquez-Flores v. 
Shinseki, No. 08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 
2009) (evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on employment).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing error was cured by content-
complying VCAA notice after which the claim was readjudicated 
as evidenced by the supplemental statement of the case, dated 
in July 2009.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) (Timing error cured by adequate VCAA notice and 
subsequent readjudication without resorting to prejudicial 
error analysis.). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO obtained VA records and 
afforded the Veteran VA examinations in March 2006 and in 
January 2009.  

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Facts 

VA records show that in August 2005 he Veteran's thoughts 
were coherent and goal directed.  The global assessment of 
functioning (GAF) score was 45.  

On VA examination in March 2006, the Veteran stated that he 
worked as a corrections officer for eleven years.  He 
described symptoms of anxiety related to his work with 
inmates.  The Veteran stated that he has been married for 
thirteen years and he had five children, but he denied having 
a close relationship with his wife and family. 

On mental status evaluation, the Veteran was alert, oriented, 
and attentive.  His mood was anxious.  His speech was regular 
in rate and rhythm.  The Veteran was cooperative.  His 
thought process was logical and coherent.  The VA examiner 
noted the thought content was devoid of any current auditory 
or visual hallucinations although the Veteran reported 
experiencing these in nightmares and flashbacks.  There was 
no delusional content.  The Veteran denied suicidal and 
homicidal ideation and a history of suicide attempts.  The 
Veteran describes being physically aggressive a few days 
earlier.  His memory was slightly impaired for immediate 
information, but was fairly intact for recent and remote 
information.  The GAF score was 52.

The Veteran denied that symptoms of posttraumatic stress 
disorder affected his ability to maintain personal hygiene.  
He complained of nightmares and flashbacks about Vietnam and 
he avoided the subject of Vietnam.  The VA examiner expressed 
the opinion that the Veteran's social adaptability and 
interactions with others were considerably impaired, and the 
Veteran's ability to maintain employment was moderately to 
considerably impaired.  The GAF score was 52.  

VA records from November 2005 to December 2006 show that the 
GAF scores were between 40 and 45.  When noted, the Veteran's 
speech was normal and there were no suicidal or homicidal 
ideation.  The Veteran was not delusional.  The records show 
the Veteran had memory problems and nightmares.  

VA records show the Veteran was hospitalized from August 2006 
to September 2006 because of hallucinations.  On VA 
examination in October 2006, the VA examiner noted that the 
Veteran was able to take care of activities of daily living 
such as dressing and bathing.  

In July 2008, the Veteran testified that he socially isolated 
himself, that he no friends, that he felt paranoid, and that 
at times he was suicidal and homicidal.  His wife testified 
that prior to his VA hospitalization, he slept with a gun and 
knives.  She indicated he did not shave or bathe or leave the 
house.  

On VA examination in January 2009, the Veteran stated that he 
had alienated himself from people, including his family.   
The Veteran had problems sleeping and with daily intrusive 
thoughts and startle reaction.  He avoided crowds and loud 
noises.  The Veteran stated that he had fifteen jobs from 
1970 to 2005 with his last job as a correctional officer, 
which he had to leave because he became aggressive with an 
inmate.  The longest job he ever had was for fifteen years as 
a truck driver, which he indicated he was able to maintain 
for as long as he did because he was working by himself.  

The VA examiner noted the Veteran was previously married and 
currently lived with his second wife for twenty three years.  

On mental status evaluation, the Veteran was adequately 
dressed and groomed.  His speech was clear, coherent, and 
goal directed.  Thought process was linear and devoid of 
delusional content.  Insight and judgment were adequately 
developed.  The GAF score was 49.  The VA examiner expressed 
the opinion that the Veteran's symptoms were in the moderate 
to severe range.  In an addendum opinion in June 2009, the VA 
examiner indicated that due to the Veteran's posttraumatic 
stress symptoms, which included poor sleep, irritability, 
hypervigilance and startled response, his ability to function 
in competitive employment was impaired moderately to 
severely.  

In September 2009, the Veteran's representative argued that 
the Veteran was entitled to a schedular 100 percent rating 
because he was entirely precluded from being gainfully 
employed due to posttraumatic stress disorder.  

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  



The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Posttraumatic stress disorder is rated under the General 
Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

The criteria for a 100 percent, schedular rating are total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives; own occupation, or own name.

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).



The Global Assessment of Function (GAF) score reflects the 
psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness.  A score in 
the range of 31 to 40 represents some impairment in reality 
testing or communication, for example, speech is at times 
illogical, obscure, or irrelevant; or major impairment in 
several areas, such as work, family relations, judgment, 
thinking, or mood, for example, depressed manner, avoids 
friends, neglects family, and is unable to work.  A GAF score 
in the range of 41 to 50 reflects serious symptoms, suicidal 
ideation or severe obsessional rituals, or any other serious 
impairment in social or occupational functioning.  A GAF 
score in the range of 51 to 60 represents moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

While the GAF score is relevant evidence, the GAF score alone 
is neither statutorily nor regulatory controlling in rating a 
psychiatric disorder, rather the rating is determined by the 
application of the Rating Schedule.

Analysis

Reconciling the various reports into a consistent disability 
picture, two elements of the present disability emerge.  
First, the Veteran has symptomatology that is associated with 
the rating criteria and symptomatology not covered in the 
rating criteria, but is associated with the diagnosis of 
posttraumatic stress disorder under the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, of 
the American Psychiatric Association (DSM-IV), which is 
referred to in 38 C.F.R. Part 4, § 4.130 (rating mental 
disorders).  And two, while there has been some fluctuation 
in the severity of the symptoms of posttraumatic stress 
disorder, the overall severity of the symptoms has not 
material changed throughout the appeal period.



Under Diagnostic Code 9411, in the absence of symptoms of 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives; own occupation, or own name, the 
disability picture does not more nearly approximate or equate 
to the criteria for a 100 percent rating.

As for symptoms associated with the diagnosis of PTSD under 
DSM-IV, but not covered in the General Rating Formula for 
Mental Disorders, Diagnostic Code 9411, such as nightmares, 
intrusive thoughts, avoidance, sleep disturbance, 
irritability and anger, detachment, hypervigilance, and 
startle response, these symptoms by themselves or in 
combination with other symptoms do not more nearly 
approximate or equate to the total occupational and social 
impairment due for 100 percent, schedular rating.

During the course of the appeal period, the evidence shows 
the Veteran had considerable occupational and social 
impairment and memory problems, however he was coherent, 
oriented and communicated in a logical fashion.  He was not 
delusional or detached from reality.  While the Veteran was 
hospitalized for hallucinations in August and September 2006, 
persistent delusions or hallucinations are not shown.  
Although the evidence shows that the Veteran has been 
aggressive on occasion and he testified that he at times was 
suicidal and homicidal, he is not a persistent danger to hurt 
himself or others.  While the Veteran's wife testified that 
he did not want to shave or bathe, on VA examination in 
October 2006 the VA examiner reported that the Veteran was 
able to perform activities of daily living.  On his most 
recent VA examination in January 2009, the Veteran was 
adequately dressed and groomed.  The VA examiner concluded 
that the Veteran's symptoms were moderate to severe and he 
was able to manage his funds.  



Also, although the GAF scores ranged from 38 to 55, the 
disability picture, considering the rating criteria for a 100 
percent and the symptomatology not covered in the rating 
criteria, but associated with the diagnosis of posttraumatic 
stress disorder, does not more nearly approximate or equate 
to total occupational and social impairment.   

As the preponderance of the evidence is against the claim for 
a schedular rating higher than 70 percent, the benefit-of-
the-doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).

Extraschedular Rating 

While the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does 
have the authority to decide whether the claim should be 
referred to the VA Director of the Compensation and Pension 
Service for consideration of an extraschedular rating.  38 
C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate.  There must 
be a comparison between the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  If the criteria reasonably describe 
the Veteran's disability level and symptomatology, then the 
disability picture is contemplated by the Rating Schedule, 
and the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology, and provided for a 
greater evaluation for more severe symptoms.  For these 
reasons, the disability picture is contemplated by the Rating 
Schedule, and the assigned schedular evaluation is, 
therefore, adequate.  Consequently, referral for 
extraschedular consideration is not required under 38 C.F.R. 
§ 3.321(b)(1).


ORDER

A rating higher than 70 percent for posttraumatic stress 
disorder is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


